Case 1:19-cv-04607-RLY-TAB Document 28 Filed 04/26/20 Page 1 of 2 PageID #: 121




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


    CHANDLER TWO HUNTER BEACH,              )
                        PLAINTIFF,          )
    V.                                      )
                                                 CAUSE NO. 1:19-cv-4607
                                            )
    CITY OF CARMEL, a municipality, and     )
    ADAM THEIS, an individual;              )
                                            )
                                            )
                                            )
                           DEFENDANTS.      )
 ______________________________________________________________________________

                 MOTION TO WITHDRAW THE APPEARANCE OF
 ______________________________________________________________________________
        Come now April M. Jay and respectfully moves to withdraw her appearance in the above

 captioned matter on behalf of Plaintiff as she is separating employment with Camden & Meridew,

 P.C. Julie A. Camden will remain counsel for Plaintiff.

        WHEREFORE, April M. Jay respectfully requests that this Court grant her request to

 withdraw her appearance. Julie A. Camden will remain counsel for Plaintiff.

                                                       Respectfully submitted,

                                                       _/s/ April M. Jay
                                                       April M. Jay, #32286-49
                                                       Julie A. Camden, # 26789-49
                                                       Camden & Meridew, P.C.
                                                       10412 Allisonville Rd., Ste. 200
                                                       Fishers, IN 46038
                                                       Tel: (317) 770-0000
                                                       Fax: (888) 339-9611
                                                       E-mail: aj@camlwyers.com
                                                                jc@camlawyers.com
Case 1:19-cv-04607-RLY-TAB Document 28 Filed 04/26/20 Page 2 of 2 PageID #: 122




                                  CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on April 26, 2020, a copy of the foregoing was served
 upon the following parties via U.S. First Class Mail or electronically via IEFS, postage prepaid:

 Aimee Rivera Cole
 TRAVELERS STAFF COUNSEL OFFICE
 (Indianapolis)
 280 East 96th Street
 Suite 325
 Indianapolis, IN 46240

 Matthew L. Hinkle
 COOTS HENKE & WHEELER
 255 E. Carmel Drive
 Carmel, IN 46032

                                                             _/s/ April M. Jay
                                                             April M. Jay, #32286-49
